Case 1:18-cv-20309-MGC Document 59 Entered on FLSD Docket 10/31/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                      CASE NO. 18-20309-CIV-COOKE/GOODMAN

  LEONARDO DAVID TOLEDO,

         Plaintiff,

  v.

  VIOSS VISION, INC., et al.,

        Defendants.
  ______________________________/

   ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL FLORIDA FORM 1.977
            FACT INFORMATION SHEETS FROM DEFENDANTS

         Plaintiff filed a Motion to Compel Fact Information Sheets pursuant to Florida

  Rules of Civil Procedure 1.560 and 1.977. [ECF No. 53]. United States District Court Judge

  Marcia G. Cooke referred the motion to the Undersigned. [ECF No. 56].

         After having reviewed the motion, the pleadings, and being otherwise duly

  advised in the premises, the Court grants Plaintiff’s Motion to Compel Florida Form 1.977

  Fact Information Sheets from Defendants. Defendants Vioss Vision, Inc., Vioss

  Electronics, Inc., and Jose S. Rivero shall complete form 1.977 (attached as Exhibits 1, 2,

  and 3 to Plaintiff’s motion [ECF No. 53]) and provide the completed forms with all

  supporting documentation to Plaintiff’s counsel on or before December 2, 2019.
Case 1:18-cv-20309-MGC Document 59 Entered on FLSD Docket 10/31/2019 Page 2 of 2



        Failure to comply with this Order may result in the Court finding Defendants in

  contempt of Court.

        DONE and ORDERED in Chambers, in Miami, Florida, October 31, 2019.




  Copies furnished to:
  The Honorable Marcia G. Cooke
  All Counsel of Record




                                           2
